Citation Nr: 1203141	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for neurofibromatosis.

3.  Entitlement to service connection for residuals of cancer of the jaw.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, including service in the Republic of Vietnam from August 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2006 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the above claims.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include a diagnosis of PTSD and anxiety neurosis, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2007, the Veteran was afforded a personal hearing before a hearing officer at the RO, and in August 2011, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

The issues of service connection for neurofibromatosis and cancer of the jaw are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis of PTSD based on an in-service stressor.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for skin cancer be withdrawn.

3.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for hearing loss be withdrawn.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for skin cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In this decision, the Board has granted service connection for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (corrected a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.

The Veteran's service personnel records confirm that he served in Vietnam from August 1968 to August 1969 first as a construction draftsman and then as a heavy vehicle driver.  During his service in Vietnam, the Veteran participated in Vietnam Counter Offensive V and VI and in Vietnam Tet Counter Offensive.  In correspondence of record, the Veteran stated that as a heavy vehicle driver, he transported equipment to Da Nang and, during the trip, he ran over a young boy.  He also had to help put bodies of civilians in mass graves that were bulldozed over.  During the August 2011 hearing, the Veteran stated that while he was in Vietnam, he was assigned to do mine sweeps in the mornings to secure the area and roadway.  They would go out with the land clearing team and pick up scrap metal and bodies.  He stated that he saw a lot of dead bodies in Vietnam.  

Service treatment records show that in November 1969, after returning from Vietnam, the Veteran was diagnosed as having anxiety neurosis during a psychiatric consultation after having an altercation with his wife.  On separation, the Veteran indicated in his report of medical treatment that he had frequent or terrifying nightmares and depression or excessive worry.  The physician noted that the Veteran had chronic anxiety that was improving.

The Veteran was diagnosed as having PTSD during VA and private psychiatric treatment.  The Veteran's private physicians clearly attribute his PTSD to his experiences in Vietnam.  See private reports dated August 2006 and October 2007 from Dr. J.L.K. and August 2011 from Dr. M.A.F.  The August 2006 psychological report provided an in-depth assessment of the Veteran's condition.  The Veteran reported several stressors at that time that are consistent with his service in Vietnam.  He reported that his convoy was ambushed and several people, including some friends, were killed.  He also reported running over a boy while driving a heavy truck and having to clean up bodies from fields after battles.  The Veteran reported having intrusive thoughts of his experiences, especially regarding the boy he ran over.  The physician opined that the Veteran suffered from chronic and severe PTSD that resulted from his service in Vietnam.  

The reported stressors are consistent with the circumstances of the Veteran's service as a construction draftsman and a heavy vehicle driver in Vietnam and his participation in the Vietnam Counter Offensives.  Since they involve a fear of hostile military activity, his lay statements are sufficient to establish the occurrence of the alleged stressor.  In addition, the reported stressful events have been found by a VA psychiatrist to be sufficient to support a diagnosis of PTSD.  Therefore, in light of the liberalized evidentiary requirement for a showing of PTSD due to in-service events, service connection for PTSD is warranted and is hereby granted.

I.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the August 2011 hearing, the Veteran stated that he wished to withdraw his claims for service connection for skin cancer and hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for skin cancer and hearing loss and these claims are dismissed.


ORDER

Service connection for PTSD is granted.

The appeal on the claim of service connection for skin cancer is dismissed.

The appeal on the claim of service connection for hearing loss is dismissed.


REMAND

The Veteran contends that cancer of the jaw and neurofibromatosis were caused by exposure to Agent Orange.  Exposure to Agent Orange is conceded in this case, as service personnel records showed that the Veteran served in the Republic of Vietnam from August 1968 to August 1969.  

In November 2007, the Veteran was afforded a VA examination.  He stated that in 1971, i.e., the year he was discharged from active duty, he developed a growth on his right lower lip, which was removed in 1972 by Dr. Young who told him it was melanoma.  In 1974, he had a slight recurrence, which was removed by Dr. Culter.  He stated that both Dr. Young and Dr. Culter were retired and he was unable to get his medical records from them.  He also stated that he had been developing cysts on his scalp and back since separation in 1973 and 1974.  He had a cyst removed from his back in 2006 by a private physician who told him it was not malignant.  He also had a cyst on his head that he was told to remove, but he was reluctant to have that surgery.  The examiner stated that the available records did not document any tumor from the right lower lip or any cyst or cyst excision.  Following a physical examination, the Veteran was found to skin tumor from the right lower lip; however, there were no records for the excision or the pathology documenting the kind of skin tumor.  The examiner stated that there was a scar of the right lower lip, but the decision for service connection was hard to make because of the unavailability of the records.  The Veteran was also found to have cysts on the back and scalp.  There was a scar on his back, but there was no documentation of the excision in 2006 as reported by the Veteran.  The Veteran did have a cyst on the top of his scalp that was observed by the examiner.

The Board finds that another examination is necessary in this case.  The examiner did not provide an opinion regarding the Veteran's cysts, specifically the one on his head that was observed during the examination.  The examiner also did not address whether there is a diagnosis associated with the Veteran's cysts.  Given the Veteran's scars and cyst on the head and the Veteran's statements regarding the onset and description of the skin tumor and cyst that were removed, another medical examination based on a review of the entire record is necessary to determine the diagnoses associated with the Veteran's claimed skin conditions and if they are related to service.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

During the August 2011 hearing, the Veteran also referred to studies supporting his claim that his neurofibromatosis and cancer of the jaw were caused by exposure to Agent Orange.  The record, however, does not contain these studies.  As the matter is being remanded, the Veteran should be provided an opportunity to submit these studies.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his neurofibromatosis and cancer of the jaw.  He should also be notified that he may submit medical texts that support his claim, including the studies he referred to during the August 2011 hearing.  The Veteran should be provided a reasonable amount of time to submit this evidence.

2.  Then schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should identify all current diagnoses that pertain to the Veteran's claimed neurofibromatosis and cancer of the jaw.  For each diagnosis, provide an opinion as to whether it is as least as likely as not that any disability found to be present had its onset in or is related to service, to include in-service herbicide exposure.  

All findings and conclusions must be set forth in a legible report.

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


